Citation Nr: 0618416	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to November 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which determined that no new and material evidence was 
received to reopen the previously denied claim.  

As a procedural matter, the RO initially denied the veteran's 
claim for service connection for a back disorder by way of a 
May 1971 decision.  The veteran did not appeal and that 
decision became final.  In May 2001, the Board concluded that 
new and material evidence had been submitted.  The veteran's 
claim was reopened and remanded.  In October 2002, the Board 
denied the claim on the merits.  While documents on file 
appear to indicate that the veteran considered obtaining a 
private attorney and appealing this matter to the United 
States Court of Appeals for Veterans Claims (Court), no 
formal appeal was filed and the October 2002 Board decision 
is final.  The veteran submitted additional evidence to the 
RO, leading to the March 2003 RO decision from which the 
instant appeal now rises.  

The veteran provided testimony at a hearing before the 
undersigned in February 2005, a transcript of which is of 
record.

In an October 2005 decision, the Board found that new and 
material evidence was received, reopened the veteran's claim 
for entitlement to service connection for a back disorder, 
and remanded the matter for additional development.   


FINDING OF FACT

The veteran's chronic back disorder was not present during 
service or for decades thereafter, and the preponderance of 
the evidence is against a causal link between his current 
back disorder and service. 

CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, nor may a back disorder be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also met the duty to assist the veteran in developing 
his claim.  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have all been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  While the veteran has asserted 
that he was treated for back problems at both VA and private 
facilities shortly after service, numerous efforts over the 
years to obtain records of such treatment have been 
fruitless.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

In November 2005, the veteran was accorded a VA examination 
to specifically ascertain the likelihood that his current 
back problems are related to service.  The Board finds that 
another examination is not warranted.  The November 2005 VA 
examination report is adequate upon which to base a decision.  
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection for a Back Disorder

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he has a current back disorder, 
diagnosed as mild degenerative disc disease (osteoarthritis) 
of the thoracic spine, mild osteoporosis of the thoracic 
spine, and severe degenerative disc disease (osteoarthritis) 
of the lumbar spine, that is due to inservice injury.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert, supra.  When the preponderance of the evidence is 
against the claim for benefits, it must be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the 
veteran's case, arthritis of the veteran's spine was not 
shown during service or for many years thereafter, and as 
such, it may not be presumed to have been incurred during 
service.

Lay testimony and statements are deemed competent evidence as 
to a description of symptoms observed.  In the absence of 
evidence demonstrating that he or she has medical training or 
expertise, a lay person is not competent to render medical 
findings or opinions.  Espiritu, supra at 495.

Service medical records document the fact that the veteran 
was hospitalized for six days during service following a back 
injury suffered while lifting in September 1945.  The 
diagnosis was severe, acute, sprain of the paravertebral 
muscles of the dorsal spine at level 11 and 12.  X-rays of 
the thoracic spine revealed normal alignment with no evidence 
of compression fracture.  The veteran was treated with 
Novocaine and returned to duty, improved.  The report of the 
veteran's November 1945 examination prior to separation 
showed that physical examination revealed no pertinent 
defects or disabilities.  While the veteran had a back injury 
in September 1945, service medical records did not show that 
this injury resulted in a chronic condition.  A chronic back 
disorder was not shown on the November 1945 examination prior 
to separation, or for many years thereafter.

From the date of separation in November 1945 until the 
veteran's VA examination in April 1972, a span of more than 
25 years, there is no medical evidence showing any complaints 
or findings indicative of a back disorder.  The earliest 
medical evidence pertaining to treatment for a back problem 
is in 1972, when a VA examiner diagnosed the veteran with a 
history of low back injury and degenerative changes of the 
lumbosacral spine (shown by X-rays).  The 1972 examiner did 
not indicate that the veteran's back problems were related to 
service.  

In August 1977, the veteran was hospitalized for repair of 
right indirect inguinal hernia.  Records from this period of 
hospitalization note a history of the veteran's inservice 
back injury, a history of ongoing progressive back problems 
since service, and a current diagnosis of low back pain due 
to degenerative arthritis.  Records from a period of VA 
hospitalization in the mid 1980's also note a history of 
inservice back injury and show a diagnosis of chronic low 
back pain secondary to degenerative joint disease.   

In the mid 1990's, the veteran underwent L2/L3 and L3/L4 
decompression surgery to alleviate symptoms of spinal 
stenosis and degenerative disc disease.  The veteran has been 
treated for back problems consistently since the mid 1990s.  

The fact that the veteran has a current back disability is 
not in question.  The narrow question before the Board 
remains whether the veteran's current back problems are 
related to the back injury he had during service.  To answer 
this medical question, we must turn to the medical evidence.  

Medical evidence supporting the veteran's claim is found in 
three statements from the veteran's private doctors.  First, 
in a July 2000 statement, H.C., MD, asserted:  "In my 
professional opinion, [the veteran's] chronic back pain is 
related directly to the injury he sustained in 1943 while in 
military service."  While Dr. H.C. made it known that he had 
treated the veteran since 1986, he did not elaborate as to 
the rationale supporting his opinion linking the veteran's 
back disorder to service.  
Second, in an October 2002 statement, the same doctor, H.C., 
MD, asserted that it was his professional opinion that the 
veteran's recurrent back problem/chronic back pain is 
possibly related to an injury that happened while in the 
military.  Dr. HC stated that the veteran "potentially could 
have had a bulging disc in 1943 after the injury."  Again he 
did not provide any rationale supporting that opinion.  
Third, in a January 2005 statement, K.L., MD (a private 
doctor who worked with H.C., MD), indicated that he reviewed 
the veteran's claims folder and examined the veteran numerous 
times.  The doctor reported the veteran's history of 
sustaining a back injury during service in 1943, and he 
offered his opinion that, essentially, the veteran's back 
problem is at least as likely as not due to service. 

While these private medical opinions support service 
connection, VA medical opinions take the opposing view.  
Following VA examination in October 2001, the examiner 
diagnosed the veteran with "lumbosacral degenerative joint 
disease with minimal osteophytes, degenerative thoracic 11-12 
symptomatic with back brace and medication".  In comments 
thereafter, the examiner stated the following: "this 
examiner is unable to find any evidence of any arthritis in 
the service or present soon after discharge.  He does not 
believe that it is likely that the current back disorder is 
otherwise related to military service."  After examining the 
veteran again in November 2001, the same VA examiner voiced 
the same conclusion on the examination report.  Specifically, 
he stated the following:  "This examiner does not find 
definite nexus or connection between the veteran's injury in 
the service, and obviously the examiner was not impressed 
with any evidence the veteran had for significant arthritis 
in the low back to make it likely at all that the current 
back disorder is related to his military service."    

In order to rectify the competing opinions, the Board, in 
October 2005, remanded the matter, giving specific directions 
for the RO to provide a VA examination to ascertain the 
likely etiology of the veteran's current back disorder.  
Specifically, the Board requested that the examiner be asked 
to provide a medical opinion as to whether it is at least as 
likely as not that any current back disorder the veteran may 
have is related to service.  

Pursuant to these directions, the veteran underwent VA 
examination in November 2005.  The examination report shows 
that prior to the examination, the examiners (a doctor 
specializing in occupational medicine and a gerontological 
nurse practitioner) carefully reviewed the veteran's claims 
file, noting his inservice back injury as well as his post-
service treatment and surgery for back problems.  Examination 
findings are reported in detail.  The diagnosis was mild 
degenerative disc disease (osteoarthritis) of the thoracic 
spine, mild osteoporosis of the thoracic spine, and severe 
degenerative disc disease (osteoarthritis) of the lumbar 
spine.  The examiners concluded that it is less likely than 
not (less than 50/50 probability) that the veteran's back 
problems are caused by or a result of his inservice back 
injury.  Under "Rationale for Opinion", the examiners 
supported their opinion, discussing how they found it 
pertinent that there was no medical documentation in the 
claims file from 1945 to the early 1970s of a continued 
problem with the veteran's back.  They also pointed out that 
while the veteran had current complaints of pain in his 
lumbar area, the reported injury in the service was "at 
level 11 and 12" (in the thoracic area), and not the lumbar 
area.  The examiner noted that while the veteran did have 
degenerative joint disease, this was related to other causes 
and age.     
 
The Board places great weight on the opinion of the recent VA 
examiners.  Unlike the private doctors who opined in favor of 
the veteran's claim without supporting their statements, the 
VA examiners provided a rationale for their opinions.  
Additionally, the 2005 VA examiners had the benefit of review 
of the entire claims file - including the records of 
competing opinions, prior to their examination.  The VA 
examiners showed consideration of all the evidence of record, 
including pertinent medical history and the earlier opinions 
and they explained their rationale for arriving at the 
medical opinion that the veteran's current back problems are 
not likely to be related to service.     

Conversely, the Board does not find that the opinions of the 
veteran's private doctors (one of whom shares the veteran's 
last name) carry as much weight.  These opinions are offered 
without any explanation as to supporting rationale.  Absent 
any elaboration from the veteran's private doctors as to a 
basis for their opinions, such opinions are outweighed by 
those of the VA examiners.

The Board must rely on medical evidence of record.  When the 
preponderance of the medical evidence is against a finding 
that a back disorder first shown decades after service is 
related to service, service connection must be denied.

While the facts do not show that the veteran was diagnosed 
with a back disorder at service discharge or within one year 
from separation from service, service connection is not 
precluded if such a condition can otherwise be linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  On 
review of the evidence, however, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
For reasons stated above, the Board finds that the opinions 
of the Veteran examiners in November 2005, November 2001, and 
October 2001 carry greater weight than the private opinions 
regarding a causal nexus between any inservice back injury 
and the veteran's back problems today.     

The Board has considered statements from the veteran and his 
representative.  Although the veteran has asserted that he 
has a back disorder due to inservice injury, the 
preponderance of the medical evidence is against the finding 
of such a causal connection, or nexus, between the current 
complaints and inservice trauma.  While the veteran may 
believe that he has back problems that were caused by an 
inservice injury, he is a layman and has no competence to 
offer a medical opinion in that regard.  Espiritu, supra. 

In summary, the Board finds that the evidence of record does 
not show that the veteran had a chronic back disorder in 
service or for many years thereafter.  Furthermore, the 
preponderance of the medical evidence on file is against a 
finding that the veteran's current symptoms are related to 
any aspect of the veteran's period of active duty.  Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); See also, Hickson, supra.  Here the 
evidence does not favor service connection.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra.; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


